Exhibit 4.1 Execution Version INDENTURE between NewStar Commercial Lease Funding 2015‑1 LLC, as Issuer, Wells Fargo Bank, National Association, as Trustee and Custodian Equipment Contract Backed Notes, Series 2015‑1, Class A and Equipment Contract Backed Notes, Series2015‑1, ClassB Dated as of September 1, 2015 Table of Contents Page ARTICLE I DEFINITIONS 2 Section 1.01 Definitions 2 Section 1.02 Certain Rules of Construction 2 ARTICLE II NOTE FORM 2 Section 2.01 Form Generally 2 Section 2.02 Multiple Classes of Notes; Form for Each Class; Rights of Each Class 2 Section 2.03 Initial Note Balances; Denominations 3 Section 2.04 Execution, Authentication, Delivery and Dating 4 Section 2.05 Issuance of Definitive Notes 4 Section 2.06 Registration; Registration of Transfer and Exchange; Limitation on Transfer and Exchange 4 Section 2.07 Mutilated, Destroyed, Lost or Stolen Note 7 Section 2.08 Payment of Principal and Interest; Rights Preserved 8 Section 2.09 Persons Deemed Owner 9 Section 2.10 Cancellation 9 Section 2.11 Notices to Security Depository 9 Section 2.12 Tax Treatment; Withholding Taxes 9 Section 2.13 Article 8 Securities 9 ARTICLE III SUBSTITUTE CONTRACTS 9 Section 3.01 Conditions Precedent to the Acquisition of Substitute Contracts 9 ARTICLE IV ISSUANCE OF NOTES; CERTAIN ISSUER OBLIGATIONS 11 Section 4.01 Conditions to Issuance of Notes 11 Section 4.02 Security for Notes 12 Section 4.03 Review of Contract Files 13 Section 4.04 Defective Contracts 14 Section 4.05 Reserved 14 Section 4.06 Administration of the Contract Assets 14 Section 4.07 Releases. 14 ARTICLE V SATISFACTION AND DISCHARGE 15 Section 5.01 Satisfaction and Discharge of Indenture 15 ARTICLE VI DEFAULTS AND REMEDIES 15 Section 6.01 Events of Default 15 Section 6.02 Acceleration of Maturity; Rescission and Annulment 16 Section 6.03 Collection of Indebtedness and Suits for Enforcement by Trustee 16 Section 6.04 Remedies 16 Section 6.05 Optional Preservation of Collateral 17 Section 6.06 Trustee May File Proofs of Claim 17 Section 6.07 Trustee May Enforce Claims Without Possession of Notes 17 Section 6.08 Application of Money Collected 18 Section 6.09 [Reserved] 18 Section 6.10 Unconditional Right of the Noteholders to Receive Principal and Interest 18 Section 6.11 Restoration of Rights and Remedies 18 Section 6.12 Rights and Remedies Cumulative 18 Section 6.13 Delay or Omission Not Waiver 18 Section 6.14 Control by Control Party 18 Section 6.15 Waiver of Certain Events by the Control Party 18 Section 6.16 Reserved 19 Section 6.17 Waiver of Stay or Extension Laws 19 Section 6.18 Sale of Collateral 19 Section 6.19 Action on Notes 19 i ARTICLE VII THE TRUSTEE 19 Section 7.01 Certain Duties and Immunities 19 Section 7.02 Notice of Default and Other Events 20 Section 7.03 Certain Rights of Trustee 21 Section 7.04 Not Responsible for Recitals or Issuance of Notes 21 Section 7.05 May Hold Notes 22 Section 7.06 Money Held in Trust 22 Section 7.07 Compensation and Reimbursement 22 Section 7.08 Corporate Trustee Required; Eligibility 23 Section 7.09 Resignation and Removal; Appointment of Successor 23 Section 7.10 Acceptance of Appointment by Successor 24 Section 7.11 Merger, Conversion, Consolidation or Succession to Business of Trustee 24 Section 7.12 Co‑Trustees and Separate Trustees 24 Section 7.13 Maintenance of Office or Agency; Initial Appointment of Payment Agent 25 Section 7.14 Appointment of Authenticating Agent 25 Section 7.15 Appointment of Paying Agent other than Trustee; Money for Note Payments to be Held in Trust 26 Section 7.16 Rights with Respect to the Servicer and Back‑up Servicer 26 Section 7.17 Representations and Warranties of the Trustee 26 ARTICLE VIII THE CUSTODIAN 27 Section 8.01 Appointment of Custodian 27 Section 8.02 Removal of Custodian 27 Section 8.03 Termination by Custodian 27 Section 8.04 Limitations on the Custodian’s Responsibilities 28 Section 8.05 Limitation on Liability 28 Section 8.06 Custodian Obligations Regarding Genuineness of Documents 29 Section 8.07 Force Majeure 29 Section 8.08 Benefits and Immunities of Custodian 29 ARTICLE IX [RESERVED] 29 ARTICLE X SUPPLEMENTAL INDENTURES 29 Section 10.01 Supplemental Indentures without Consent of the Noteholders 29 Section 10.02 Supplemental Indentures with Consent of the Noteholders 30 Section 10.03 Execution of Supplemental Indentures 30 Section 10.04 Effect of Supplemental Indentures 30 Section 10.05 Reference in Notes to Supplemental Indentures 30 ARTICLE XI REDEMPTIONS AND PREPAYMENTS OF NOTES 31 Section 11.01 Redemptions of Notes 31 Section 11.02 Redemption Procedures 31 Section 11.03 Notice of Redemption to Noteholders 31 Section 11.04 Amounts Payable on Redemption Date 32 Section 11.05 Release of Contract Assets in Connection with Redemptions 32 ARTICLE XII REPRESENTATIONS, WARRANTIES AND COVENANTS 32 Section 12.01 Representations and Warranties 32 Section 12.02 Covenants 35 ARTICLE XIII ACCOUNTS AND ACCOUNTINGS 38 Section 13.01 Collection of Money 38 Section 13.02 Establishment of Trust Accounts 39 Section 13.03 Collection Account 40 Section 13.04 Reserve Account 41 Section 13.05 Servicer Transition Account 42 Section 13.06 [Reserved] 42 Section 13.07 [Reserved] 42 Section 13.08 Reports to the Noteholders 42 Section 13.09 Monthly Servicing Reports 42 ii ARTICLE XIV PROVISIONS OF GENERAL APPLICATION 42 Section 14.01 General Provisions 42 Section 14.02 Acts of Noteholders 42 Section 14.03 Notices 43 Section 14.04 Notices to Noteholders; Waiver 43 Section 14.05 Successors and Assigns 44 Section 14.06 Severability; No Waiver 44 Section 14.07 Benefits of Indenture Limited to Parties and Express Third Party Beneficiaries 44 Section 14.08 Legal Holidays 44 Section 14.09 Governing Law; Waiver of Jury Trial; Consent to Jurisdiction 44 Section 14.10 Counterparts; Entire Agreement 44 Section 14.11 Notifications 44 Section 14.12 No Petition 45 Section 14.13 Assignment 45 Schedule I Contract Schedule Schedule II Definitions Annex iii EXHIBITS A‑1 Form of Book‑Entry ClassA Note A‑2 Form of Definitive ClassA Note B‑1 Form of Book‑Entry ClassB Note B‑2 Form of Definitive ClassB Note C‑1 Form of Request for Release C‑2 Form of Return of Documents to Custodian D Form of Custodian Certificate E Form of Release Agreement Re:Existing Indebtedness F Form of Investment Letter G Form of Transfer Certificate iv This Indenture, dated as of September 1, 2015 (as amended, supplemented or modified from time to time, this “Indenture”), is entered into between NewStar Commercial Lease Funding 2015‑1 LLC, a Delaware limited liability company, as Issuer, and Wells Fargo Bank, National Association (“Wells Fargo”), a national banking association, as Trustee and as Custodian.
